[Cite as Bonner v. Deselm-Bonner, 2011-Ohio-2348.]


                                      COURT OF APPEALS
                                  GUERNSEY COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

SHAWN A. BONNER                                         JUDGES:
                                                        Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                             Hon. William B. Hoffman, J.
                                                        Hon. John W. Wise, J.
-vs-
                                                        Case No. 10CA000033
COURTNEY DESELM-BONNER
(NKA FLANIGAN)
                                                        OPINION
        Defendant-Appellee




CHARACTER OF PROCEEDING:                             Appeal from the Guernsey County
                                                     Domestic Relations Court, Case No.
                                                     02-DR-57


JUDGMENT:                                            Affirmed


DATE OF JUDGMENT ENTRY:                              May 13, 2011


APPEARANCES:


For Plaintiff-Appellant                              For Defendant-Appellee


BARRY H. WOLINETZ                                    JACQUELINE TRESL
KELLY M. GWIN                                        1500 Cowden Road
Wolinetz Law Offices, LLC                            New Concord, OH 43762
250 Civic Center Drive, Suite 100
Columbus, OH 34215
Guernsey County, Case No. 10CA000033                                                  2

Hoffman, J.


       {¶1}   Plaintiff-appellant Shawn A. Bonner appeals the August 23, 2010 Findings

of Fact/Conclusions of Law/Judgment Entry entered by the Guernsey County Court of

Common Pleas, Domestic Relations Division, which overruled his motion to reallocate

parental rights. Defendant-appellee is Courtney Deselm-Bonner (nka Flanigan).

                          STATEMENT OF THE CASE AND FACTS

       {¶2}   Appellant and Appellee were married on June 18, 1999, in Warren, Ohio.

Three children were born as issue of the union, to wit: Tyler (DOB 4/21/98), Shane

(DOB 11/29/99) and Jevon (DOB 11/14/01). Appellant and Appellee are both doctors of

osteopathic medicine. The parties are of different racial heritages.

       {¶3}   Appellant filed a Complaint for Divorce in the Muskingum County Court of

Common Pleas on December 19, 2001. Appellee filed a motion to dismiss for improper

venue or, in the alternative, a motion to transfer to Guernsey County. Appellee’s motion

for the transfer was granted. Upon transfer, Appellee filed an answer and counterclaim.

The trial court granted the parties a divorce via Judgment Entry filed November 5, 2002.

Appellee was designated as the residential parent and legal custodian of the parties'

minor children while Appellant was awarded parenting time.

       {¶4}   Appellee remarried in June, 2004, to Jackson Flanigan, a medical doctor.

Flanigan and his 13 year old son, Trevor, moved into the household with Appellee and

the children. On July 12, 2004, Appellant filed a Motion to Modify Parental Rights and

Responsibilities, alleging there had been “a number of substantial changes in the

circumstances of [Appellee] and the minor children ...” On September 10, 2004,

Appellee filed a Motion to Modify Parental Rights and Responsibilities, alleging there
Guernsey County, Case No. 10CA000033                                                      3


had been “a number of substantial changes in the circumstances of [Appellant] and the

minor children ...” The trial court appointed a guardian ad litem for the minor children.

Following a hearing, the trial court denied Appellant's motion and modified the parenting

schedule. The trial court memorialized its decision via Judgment Entry filed on

December 30, 2005.

       {¶5}   On January 12, 2006, Appellant filed a Motion for New Trial pursuant to

Civ.R. 59. The next day, Appellee filed a Motion for Relief from Judgment pursuant to

Civ.R. 60(A), asking the trial court to clarify its December 30, 2005 ruling with respect to

Appellant's parenting time. Pursuant to an Entry filed on March 14, 2006, the trial court

denied Appellant's motion. In a separate Entry filed the same day, the trial court clarified

its December 30, 2005 Journal Entry with respect to parenting time. Appellant appealed

to this Court.   We affirmed the trial court’s denial of Appellant’s motion to modify

parental rights and responsibilities, but reversed and remanded the matter to the trial

court to apply the correct statute in its consideration of the modification of parenting

time. Bonner v. Deselm-Bonner, Guernsey App. No. 06CA15, 2007-Ohio-2173. The

trial court issue a judgment entry on July 24, 2007, modifying Appellant’s parenting time.

       {¶6}   Appellant filed a motion to modify parental rights and responsibilities on

May 12, 2008, which he later voluntarily dismissed. On August 15, 2008, Appellant filed

another motion seeking to reallocate parental rights. Via Judgment Entry filed

November 12, 2008, the trial court ordered counseling for the minor children. Appellant

withdrew his August 15, 2008 motion. According to Appellant, Appellee did not obey the

trial court’s order regarding counseling for the children. As such, on October 16, 2009,

Appellant again filed a motion to reallocate parental rights. Appellant alleged an
Guernsey County, Case No. 10CA000033                                                     4


unstable and volatile relationship between Appellee and Flanigan, which was negatively

affecting the children; aggressive, inappropriate behavior toward the children by

Flanigan; alcohol consumption by Appellee; and questionable judgment used by

Appellee. On October 26, 2009, Appellant filed a motion to reappoint the guardian ad

litem. The trial court granted the request for reappointment on October 27, 2009.

       {¶7}   The guardian ad litem filed her initial report on June 15, 2010, and an

amended report on June 17, 2010, which changed two words. On August 3, 2010,

Appellee filed a motion asking the trial court to order Appellant’s parenting time be

supervised or, in the alternative, to order Appellant, during his parenting time, to return

the children to Appellee at least two hours before any scheduled event/activity.

Appellee also asked the trial court to terminate Appellant’s overnight parenting time on

school nights. The guardian ad litem filed a supplemental report on August 12, 2010.

The matter came on for hearing on June 21, 2010, and August 16, 2010. The trial court

conducted an in-camera interview with the children prior to the commencement of the

August 16, 2010 hearing. A transcript of the interview is filed under seal. A total of 18

witnesses, including Appellant and Appellee, testified.

       {¶8}   Via Findings of Fact/Conclusions of Law/Judgment Entry filed August 23,

2010, the trial court denied Appellant’s motion to reallocate parental rights.

       {¶9}   It is from this judgment entry Appellant appeals, raising the following

assignments of error:

       {¶10} “I. THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED

ITS DISCRETION WHEN IT DENIED FATHER’S MOTION TO BE DESIGNATED

LEGAL CUSTODIAN OF THE PARTIES’ MINOR CHILDREN.
Guernsey County, Case No. 10CA000033                                                     5


       {¶11} “II. THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED

ITS DISCRETION WHEN IT FAILED TO FOLLOW ORC 3109.051 IN DETERMINING

WHETHER A MODIFICATION OF PARENTING TIME IS IN THE CHILDREN’S BEST

INTEREST.”

                                                I

       {¶12} In his first assignment of error, Appellant maintains the trial court erred

and abused its discretion in denying his request to be designated the legal custodian of

the parties’ minor children.

       {¶13} R.C. 3109.04(E)(1) governs a modification of a prior custody decree, and

provides:

       {¶14} “(E)(1)(a) The court shall not modify a prior decree allocating parental

rights and responsibilities for the care of children unless it finds, based on facts that

have arisen since the prior decree or that were unknown to the court at the time of the

prior decree, that a change has occurred in the circumstances of the child, the child's

residential parent, or either of the parents subject to a shared parenting decree, and that

the modification is necessary to serve the best interest of the child. In applying these

standards, the court shall retain the residential parent designated by the prior decree or

the prior shared parenting decree, unless a modification is in the best interest of the

child and one of the following applies:

       {¶15} “(i) The residential parent agrees to a change in the residential parent or

both parents under a shared parenting decree agree to a change in the designation of

residential parent.
Guernsey County, Case No. 10CA000033                                                      6


       {¶16} “(ii) The child, with the consent of the residential parent or of both parents

under a shared parenting decree, has been integrated into the family of the person

seeking to become the residential parent.

       {¶17} “(iii) The harm likely to be caused by a change of environment is

outweighed by the advantages of the change of environment to the child.”

       {¶18} A trial court's decision to modify custody pursuant to this statute will not be

disturbed on appeal absent an abuse of discretion. This standard of review is applied

because it is imperative trial courts are given wide latitude in these cases.

       {¶19} In Davis v. Flickinger, the Ohio Supreme Court examined the trial court's

role in addressing modification issues:

       {¶20} “In determining whether a ‘change’ has occurred, we are mindful that

custody issues are some of the most difficult and agonizing decisions a trial judge must

make. Therefore, a trial judge must have wide latitude in considering all the evidence

before him or her-including many of the factors in this case-and such a decision must

not be reversed absent an abuse of discretion.” Id.(Citation omitted).

       {¶21} The reason for this standard of review is that the trial judge has the best

opportunity to view the demeanor, attitude, and credibility of each witness, something

that does not translate well on the written page. Id. “A reviewing court should not

reverse a decision simply because it holds a different opinion concerning the credibility

of the witnesses and evidence submitted before the trial court. A finding of an error in

law is a legitimate ground for reversal, but a difference of opinion on credibility of

witnesses and evidence is not. The determination of credibility of testimony and
Guernsey County, Case No. 10CA000033                                                     7

evidence must not be encroached upon by a reviewing tribunal* * *.” Seasons Coal Co.

v. Cleveland (1984), 10 Ohio St.3d 77, 81.

        {¶22} Upon review of the record, we find the trial court did not abuse its

discretion in denying Appellant’s motion to reallocate parental rights. Appellant stresses

the volatile nature of Appellee and Flanigan’s relationship as well a sexual abuse

incident involving Flanigan’s son and two of the minor children as evidence a change in

circumstances had occurred and modification was necessary. While we agree with

Appellant these events could negatively impact the children, we find no record

demonstration the situations herein had a material effect on the children to warrant

modification. See, Davis, supra at 417-18. The guardian ad litem reported the issues

between Appellee and Flanigan were being resolved through marriage counseling, the

step-brother had been removed from the home, and the children were doing well in

school and were happy living with Appellee and Flanigan.            Alternatively, Appellee

presented evidence Appellant used foul language in front of the children, acted

aggressively, and often did not have the children prepared for school and extracurricular

activities.

        {¶23} Appellant’s first assignment of error is overruled.

                                                 II

        {¶24} In his second assignment of error, Appellant contends the trial court erred

and abused its discretion in failing to consider the factors set forth in R.C. 3109.051 in

determining whether a modification of parenting time was in the children’s best interest.

R.C. 3109.051(D) provides:
Guernsey County, Case No. 10CA000033                                                      8


       {¶25} “(D) In determining whether to grant parenting time to a parent pursuant to

this section or section 3109.12 of the Revised Code or companionship or visitation

rights to a grandparent, relative, or other person pursuant to this section or section

3109.11 or 3109.12 of the Revised Code, in establishing a specific parenting time or

visitation schedule, and in determining other parenting time matters under this section

or section 3109.12 of the Revised Code or visitation matters under this section or

section 3109.11 or 3109.12 of the Revised Code, the court shall consider all of the

following factors:

       {¶26} “(1) The prior interaction and interrelationships of the child with the child's

parents, siblings, and other persons related by consanguinity or affinity, and with the

person who requested companionship or visitation if that person is not a parent, sibling,

or relative of the child;

       {¶27} “(2) The geographical location of the residence of each parent and the

distance between those residences, * * *;

       {¶28} “(3) The child's and parents' available time, including, but not limited to,

each parent's employment schedule, the child's school schedule, and the child's and the

parents' holiday and vacation schedule;

       {¶29} “(4) The age of the child;

       {¶30} “(5) The child's adjustment to home, school, and community;

       {¶31} “(6) If the court has interviewed the child in chambers, pursuant to division

(C) of this section, regarding the wishes and concerns of the child as to parenting time

by the parent who is not the residential parent or companionship or visitation by the

grandparent, relative, or other person who requested companionship or visitation, as to
Guernsey County, Case No. 10CA000033                                                          9


a specific parenting time or visitation schedule, or as to other parenting time or visitation

matters, the wishes and concerns of the child, as expressed to the court;

       {¶32} “(7) The health and safety of the child;

       {¶33} “(8) The amount of time that will be available for the child to spend with

siblings;

       {¶34} “(9) The mental and physical health of all parties;

       {¶35} “(10) Each parent's willingness to reschedule missed parenting time and to

facilitate the other parent's parenting time rights, * * *;

       {¶36} “ * * *

       {¶37} “(16) Any other factor in the best interest of the child.”

       {¶38} The central focus of any visitation order is the best interests of the

children. Kelm v. Kelm (2001), 92 Ohio St.3d 223, 226, 749 N.E.2d 299. “A trial court

may limit or restrict visiting rights of a party in order to further the child's best interest.”

Callender v. Callender, 7th Dist. No. 03–CA–790, 2004–Ohio–1382, at ¶ 31. The court

has the “power to restrict the time and place of visitation, to determine the conditions

under which visitation will take place and to deny visitation rights altogether if visitation

would not be in the best interests of the child.” Id., quoting Anderson v. Anderson, 147

Ohio App.3d 513, 2002–Ohio–1156, 771 N.E.2d 303, at ¶ 18, and Jannetti v. Nichol

(May 12, 2000), 7th Dist. No. 97 CA 239.

       {¶39} If it is clear from the record the court considered the factors in R.C.

3109.051, even if the statute or the factors are not specifically referenced, we will not

find an abuse of discretion. Troyer v. Troyer, 7th Dist. No. 09 JE 5, 2010–Ohio–3276, at

¶ 36, 188 Ohio App.3d 543, 936 N.E.2d 102. “[I]t is not an abuse of discretion when it
Guernsey County, Case No. 10CA000033                                                     10


appears from the journal entry that some of the factors under that section were

addressed.” Bernard v. Bernard (Jan. 30, 2002), 7th Dist. No. 00 CO 25. Even when the

trial court cites the wrong statute as the basis of the factors it is considering, if the

record reveals that the proper factors were considered, the trial court's judgment

regarding visitation will be affirmed. Campana v. Campana, 7th Dist. No. 08 MA 88,

2009–Ohio–796, ¶ 51; see also, Troyer, supra, at ¶ 36.

       {¶40} Here, the trial court does not explicitly refer to the R.C. 3109.051(D)

factors in its judgment entry. Nonetheless, it is clear from the record the trial court did,

in fact, consider the factors. The record reveals a great deal of conflict caused by

Appellant during drop-offs and pick-ups surrounding visitation. Appellant did not return

the children’s school materials, sporting equipment, and musical instruments when he

returned them to Appellee after his visits. This caused a great deal of anxiety for the

children. Further, Appellant did not establish the current visitation schedule was no

longer in the children’s best interest.

       {¶41} Appellant’s second assignment of error is overruled.
Guernsey County, Case No. 10CA000033                                        11


      {¶42} The judgment of the Guernsey County Court of Common Pleas is

affirmed.

By: Hoffman, J.

Gwin, P.J. and

Wise, J. concur

                                       s/ William B. Hoffman _________________
                                       HON. WILLIAM B. HOFFMAN


                                       s/ W. Scott Gwin _____________________
                                       HON. W. SCOTT GWIN


                                       s/ John W. Wise______________________
                                       HON. JOHN W. WISE
Guernsey County, Case No. 10CA000033                                            12


           IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


SHAWN A. BONNER                          :
                                         :
       Plaintiff-Appellant               :
                                         :
-vs-                                     :        JUDGMENT ENTRY
                                         :
COURTNEY DESELM-BONNER                   :
(NKA FLANIGAN)                           :
                                         :
       Defendant-Appellee                :        Case No. 10CA000033


       For the reasons stated in our accompanying Opinion, the judgment of the

Guernsey County Court of Common Pleas is affirmed. Costs assess to Appellant.




                                         s/ William B. Hoffman _________________
                                         HON. WILLIAM B. HOFFMAN


                                         s/ W. Scott Gwin _____________________
                                         HON. W. SCOTT GWIN


                                         s/ John W. Wise _____________________
                                         HON. JOHN W. WISE